STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 17, 2018
               Plaintiff-Appellant,

v                                                                    No. 336406
                                                                     Wayne Circuit Court
TYKEITH L. TURNER,                                                   LC No. 95-010246-01-FC

               Defendant-Appellee.


Before: O’CONNELL, P.J., and HOEKSTRA and K. F. KELLY, JJ.

PER CURIAM.

        The prosecution appeals as of right the trial court’s order granting defendant, Tykeith
Turner, relief from judgment and resentencing Turner for assault with intent to commit murder
(AWIM), MCL 750.83. We reverse and remand for entry of a judgment reinstating Turner’s
original sentence of life in prison with the possibility of parole for AWIM.

                                       I. BACKGROUND

        In 1995, when Turner was 16 years old, he was convicted of first-degree murder, MCL
750.316, AWIM, MCL 750.83, and carrying a firearm during the commission of a felony
(felony-firearm), MCL 750.227b, for his role in a drive-by shooting. After a juvenile disposition
hearing in March 1996, the trial court sentenced Turner as an adult, rather than a juvenile, to life
in prison without parole for first-degree murder, life in prison with the possibility of parole for
AWIM, and a consecutive term of two years’ imprisonment for felony-firearm.

        In 2012, the United States Supreme Court held in Miller v Alabama, 567 U.S. 460, 465;
132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012), “that mandatory life without parole for those under the
age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel and
unusual punishments.’ ” In response to Miller, the Michigan Legislature enacted MCL 769.25
and MCL 769.25a to address life-without-parole offenses committed by minors and the option of
imprisonment for a term of years. MCL 769.25a applies to closed cases with exhausted appeals
in the event that the Michigan Supreme Court or United States Supreme Court applied Miller
retroactively. MCL 769.25a(2) and (3). In 2016, the United States Supreme Court determined
that Miller must be applied retroactively. Montgomery v Louisiana, ___ US ___, ___; 136 S. Ct.
718, 736; 193 L. Ed. 2d 599 (2016). Accordingly, because Turner received a sentence of
mandatory life without parole for his first-degree murder conviction, he was entitled to
resentencing for that conviction.
                                                -1-
       In July 2016, the prosecution filed a notice of intent to seek a term-of-years sentence for
Turner’s first-degree murder conviction, ranging from a minimum term of 25 to 40 years’
imprisonment to a maximum term of 60 years’ imprisonment, pursuant to MCL 769.25a(4)(c).
Turner then filed a motion for relief from judgment requesting resentencing for the AWIM
conviction. Turner argued that MCR 6.502(G)(2) permitted him to file a successive motion
because his request for relief was based on an intervening retroactive change in the law.1
Although the prosecution agreed that Turner was entitled to resentencing for his first-degree
murder conviction, it did not agree that he was entitled to resentencing for AWIM.

        The trial court agreed with Turner that Miller and Montgomery permitted the filing of a
successive motion for relief from judgment and provided a basis for invalidating the original
sentence for the AWIM conviction. The trial court noted that, although speculative, Turner’s
sentence of life imprisonment with the possibility of parole for AWIM could negate Miller and
Montgomery because Turner could serve his full prison term for first-degree murder but be
denied parole for AWIM. The trial court considered the original sentencing court’s comment
that it wished for a compromise between a juvenile sentence and life imprisonment. The trial
court determined that the original sentencing court did not exercise its discretion in sentencing
Turner for the AWIM conviction. The trial court also reasoned that because there was no
possibility of parole for the first-degree murder conviction, a lesser sentence for AWIM was
meaningless. The trial court resentenced Turner to 25 to 60 years’ imprisonment for first-degree
murder and 20 to 27 years’ imprisonment for AWIM, to be served consecutively to the two-year
term of imprisonment for felony-firearm.

                                         II. DISCUSSION

         On appeal, the prosecution argues that the trial court erred by granting Turner’s motion
for relief from judgment because he did not demonstrate a valid basis for filing a successive
motion for relief from judgment and he did not establish that his sentence for AWIM was
invalid. We agree. This Court reviews a trial court’s grant of relief from judgment for an abuse
of discretion and the trial court’s findings of fact for clear error. People v McSwain, 259 Mich
App 654, 681; 676 NW2d 236 (2003). We review de novo the interpretation of a court rule,
People v Swain, 288 Mich. App. 609, 629; 794 NW2d 92 (2010), and the interpretation of a
statute, People v Lewis, 302 Mich. App. 338, 341; 839 NW2d 37 (2013).

                                   A. SUCCESSIVE MOTION

       Generally, a defendant may file “one and only one motion for relief from judgment . . .
with regard to a conviction.” MCR 6.502(G)(1). “A defendant may file a second or subsequent
motion based on a retroactive change in law that occurred after the first motion for relief from
judgment or a claim of new evidence that was not discovered before the first such motion.”
MCR 6.502(G)(2). A successive motion that does not meet one of these exceptions must fail.
Swain, 288 Mich. App. at 631.



1
    Turner had previously filed motions for relief from judgment in 1999, 2008, and 2009.


                                                -2-
        In this case, the trial court abused its discretion by granting Turner’s successive motion
for relief from judgment because the retroactive change in law did not apply to the AWIM
sentence. Miller held unconstitutional “a sentencing scheme that mandates life in prison without
the possibility of parole for juvenile offenders.” Miller, 567 U.S. at 479. It did not foreclose the
possibility of imposing a sentence of life without parole, but it required trial courts “to take into
account how children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison.” Id. at 480. Miller only applies retroactively to juvenile
sentences of life without parole. Montgomery, 136 S. Ct. at 736. Turner was sentenced to life
imprisonment with the possibility of parole for AWIM. Therefore, the retroactive change in the
law did not apply to Turner’s sentence for AWIM.

        In addition, MCL 769.25 and MCL 769.25a do not support Turner’s argument that he is
entitled to resentencing for his AWIM conviction. Criminal statutes should be strictly construed.
Lewis, 302 Mich. App. at 342. When interpreting a statute, this Court must “determine and give
effect to the Legislature’s intent.” People v Lowe, 484 Mich. 718, 721; 773 NW2d 1 (2009).
“The statute’s words are the most reliable indicator of the Legislature’s intent and should be
interpreted based on their ordinary meaning and the context within which they are used in the
statute.” Id. at 721-722. When statutory language is unambiguous, courts must apply the
language as written without further construction. People v Borchard-Ruhland, 460 Mich. 278,
284; 597 NW2d 1 (1999).

        MCL 769.25 and MCL 769.25a provide a remedy for juveniles sentenced pursuant to
mandatory life-without-parole statutes, but they do not entitle a defendant to be resentenced on
all convictions. Turner was not sentenced to life without parole for AWIM, and MCL 769.25(2)
does not specify AWIM as an offense eligible for resentencing. Therefore, MCL 769.25 and
MCL 769.25a do not provide a basis to resentence Turner for the AWIM conviction. In short,
Turner has not met an exception for filing a successive motion for relief from judgment, and he
is not entitled to resentencing for the AWIM conviction.

                                    B. ACTUAL PREJUDICE

        MCR 6.508(D)(3) becomes relevant only if the defendant has met an exception for filing
a successive motion. Swain, 288 Mich. App. at 632-633. Because Turner did not meet the
requirements for filing a successive motion for relief from judgment pursuant to MCR
6.502(G)(2), Turner was not entitled to relief pursuant to MCR 6.508(D). Nonetheless, we
briefly address this issue.

        A trial court may not grant a defendant’s motion for relief from judgment if the defendant
has not demonstrated “good cause” and “actual prejudice.” MCR 6.508(D)(3)(a) and (b).
Pertinent to this appeal, to show actual prejudice when challenging a sentence, the defendant
must show that “the sentence is invalid.” MCR 6.508(D)(3)(b)(iv). Life imprisonment with the
possibility of parole was and is a valid sentence for an AWIM conviction. An AWIM conviction
is “punishable by imprisonment in the state prison for life or any number of years.” MCL
750.83. Miller did not invalidate Turner’s AWIM sentence because Miller only applies to
mandatory life imprisonment without parole. See Miller, 567 U.S. at 465. Moreover, as the trial
court noted, the possibility that Turner may not be released on parole after serving his term-of-


                                                -3-
years sentence for first-degree murder is purely speculative.2 Therefore, Turner did not show
that the AWIM sentence was invalid.

                                     III. CONCLUSION

        We reverse the trial court’s order granting Turner’s motion for relief from judgment and
the judgment of resentencing for AWIM. We remand for entry of a judgment reinstating
Turner’s original sentence of life in prison with the possibility of parole for AWIM. We do not
retain jurisdiction.

                                                           /s/ Peter D. O’Connell
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Kirsten Frank Kelly




2
  Turner also argues that his sentence for AWIM was invalid because offense variable 2 was
improperly scored. Because we conclude that the original life sentence for the AWIM
conviction was valid and should be reinstated, we do not address this argument.


                                              -4-